Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 6/27/2022
Claim 2 has been cancelled
Claims 1 and 3-23 have been submitted for examination
Claims 1 and 3-23 have been allowed
Allowable Subject Matter
1.	Claims 1 and 3-23  allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to integrated circuit (IC) includes: a storage having a storage interface and addressable bytes, the storage interface coupled to first and second sets of peripheral terminals; control circuitry having control circuitry inputs and control circuitry outputs, the control circuitry inputs coupled to the storage interface and configured to receive configuration bits provided by the storage responsive to a control circuitry update trigger, and the control circuitry outputs coupled to first and second sets of peripheral outputs; and a cyclic-redundancy check (CRC) engine coupled to the storage interface, the CRC engine configured to distinguish between purposeful updates to the data in the storage and bit errors in the data in the storage.

The prior art of record for example Cohen teaches scalable control/management data structures enable optimizing performance and/or attempting to achieve a particular performance target of an SSD in accordance with host interfacing, number of NVM devices, NVM characteristics and size, and NVM aging and performance decline. Pre-scaled data structures are included in SSD controller firmware loadable at system initialization. Static data structure configurations enable load-once-operate-for-product-lifetime operation for consumer applications. Dynamic configurations provide sequences of data structures pre-scaled to optimize operation as NVM ages and performance declines. Pre-configured adjustments in data structure size included in consecutive configurations periodically replace earlier configurations at least one time during product lifetime, producing a periodic rescaling of data structure size to track changes in aging NVM. Optionally, sizes of some data structures are decreased as NVM usage increases, enabling an increase in translation layer mapping structure sizes, reducing accesses to translation tables in NVM, and reducing write amplification.


30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“An integrated circuit (IC), comprising: a first peripheral terminal adapted to be coupled to a communication terminal of a first peripheral; a first set of peripheral outputs adapted to be coupled to peripheral inputs of the first peripheral; a second peripheral terminal adapted to be coupled to a communication terminal of a second peripheral; a second set of peripheral outputs adapted to be coupled to peripheral inputs of the second peripheral; a storage having a storage interface and addressable bytes, the storage interface coupled to the first and second peripheral terminals; control circuitry having control circuitry inputs and control circuitry outputs, the control circuitry inputs coupled to the storage interface and configured to receive configuration bits from addressable bytes of the storage responsive to a control circuitry update trigger, and the control circuitry outputs coupled to the first and second sets of peripheral outputs; and a cyclic-redundancy check (CRC) engine coupled to the storage interface, the CRC engine configured to distinguish between purposeful updates to the data in the storage and bit errors in the data in the storage, the CRC engine including: arbitration logic having arbitration logic inputs and an arbitration logic output, the arbitration logic inputs coupled to the first peripheral terminal, the second peripheral terminal and an internal write request source, the arbitration logic configured to provide a write request at the arbitration logic output responsive to arbitration between internal write requests from the internal write request source, external write requests from the first peripheral, and external write requests from the second peripheral; and Appl. No.: 17/128,595Amendment 111 TI-92091 Page 2 of 11a write queue having a write queue input coupled to the arbitration logic output.”.
	Claims 3-11 depend from claim 1, are also allowable.
	Claims 12 and 19 are allowable for the same reasons as per Claim 1.
	Claims 13-18 depend from claim 12, are also allowable.
	Claims 20-23 depend from claim 19, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112